DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the claim’s amendment dated 2/21/2022.
Response to Arguments
3.	Applicant’s arguments filed on 2/21/2022, with respect to claim 1, the drawing and the specification have been fully considered and are persuasive.  The objections to the drawing and the specification are hereby withdrawn. 

Allowable Subject Matter
4.	Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior arts of record fail to teach, disclose or suggest a modular high density communications chassis, as recited in claim 1, 25wherein one of the at least two or more slidable carrier modules is 26slidably mounted to the chassis via the chassis module track 27system, and an other of the at least two or 

5.	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
.

					Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835

/ROBERT J HOFFBERG/Primary Examiner, Art Unit 2835